Citation Nr: 0944710	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-03 262	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
March 1971 to September 1991  He died in November 2005.

2.	On November 17, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, the Veteran's surviving spouse, through her 
authorized representative, that a withdrawal of this appeal 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations  of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.




ORDER

The appeal is dismissed.


		
V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


